DAVIDSON, Judge.
This purports to be an appeal from a conviction for false imprisonment, with punishment assessed at sixty days’ confinement in jail.
The notice of appeal in this case appears only as a notation upon the motion for a new trial. It does not appear as a judgment entered in the minutes of the court. Such is necessary to constitute a valid notice of appeal. Art. 827, Vernon’s C. C. P., and authorities there cited.
A valid notice of appeal is necessary to the jurisdiction of this court.
The appeal is dismissed.
Opinion approved by the court.